DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 04/26/2022.  Claim 1 has been amended.   Claims 1-20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/26/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alharayeri (US 2015/0099550).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alharayeri (US 2015/0099550).
Regarding claim 1, Alharayeri teaches a computer-based method for facilitating the contactless exchange of digital information, the method comprising:
automatically scanning, via an antenna of a user device, for one or more exchange devices within a predetermined range of the user device (read as in a first step of discovery process, a user scans the surrounding area covered by Bluetooth short range wireless signal) (Alharayeri - [0071]);
identifying at least one of the scanned exchange devices to initiate proximity-based communication with the user device (read as obtains all Bluetooth addresses of members in the area; in the second step, the server associates all or some of these Bluetooth addresses with member profiles in the database) (Alharayeri - [0071]); and
exchanging at least a profile identification (ID) and a user ID of a user of the user device with the selected exchange devices (read as provides the requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members including their pictures and names, which may be a social card for each of the members of the service; receives personal attributes including pictures and names of four other discovered users) (Alharayeri - [0071], [0073]), thereby prompting the selected exchange devices to display a user interface for accepting two-way communication for exchanging digital contact information between the user device and the selected exchange devices (read as the requesting user selects the one or more of the discovered users from the list that he wishes to exchange contact information with; this request is received by the CSA, such as through the mobile device’s touch-sensitive screen for selecting one or more displayed social cards or icons displaying a discovered user’s picture and name; once the mobile device user selects one or more discovered users by screen, the CSA can then initiate automatic access information to the server; informs the server with her choice of accepting, ignoring or exchanging contact information; engages in a two way communication with the server via internet protocol) (Alharayeri - [0073]-[0075]).
Regarding claim 2 as applied to claim 1, Alharayeri further teaches receiving user input at the selected exchange device accepting the two-way communication; and
maintaining, in a database of a central server in operable communication with the user device and the one or more exchange devices, logical connections between user profiles of the user device and the selected exchange device upon the received user input (read as if the choice selected by user #2 is exchange contact information, user #2 will receive user #1’s customized social card; the CSA on user #2’s device obtains this information from the server via the internet protocol; the information may be received in the form of Vcard and stored in user #2’s local, mobile device resident address book as well stored under user #2’s account in the server’s database; user #1 can receive user #2’s customized social card in the same manner and the contact information may also be stored in user #1 local, mobile device resident address book as well as stored under user #1’s account at the server’s database) (Alharayeri – [0076]).
Regarding claim 3 as applied to claim 1, Alharayeri further teaches wherein said automatically scanning comprises automatically scanning via a Bluetooth low energy antenna of the user device (Alharayeri – [0012]).
Regarding claim 4 as applied to claim 1, Alharayeri further teaches wherein said identifying at least one of the scanned exchange devices to initiate proximity-based communication with the user device is based on a received signal strength indicator of each scanned exchange device (read as the server can track locations of participating members, and report these locations to nearby members; location tracking can be based on GPS and/or WiFi or other known protocols; members who are not Bluetooth-enabled, or outside of Bluetooth or short range wireless signal can be discovered and connected to other members who are close by; receiving GPS coordinates from users 1004A and 1004B, comparing these coordinates to determined proximity, and information the users of the proximity) (Alharayeri – [0082]).
Regarding claim 5 as applied to claim 1, Alharayeri further teaches automatically pushing updates from a central server to both the selected exchange device and the user device upon establishing two-way communication for exchanging digital contact information (read as storage device can be configured to frequently push updates of a user’s contacts to his/her mobile device; communicating over Bluetooth, focus on pushing contact information from one device to another; all data exchanges requires a push and/or pull between the master and slave) (Alharayeri – [0010], [0018], [0065]).
Regarding claim 6 as applied to claim 5, Alharayeri further teaches wherein said automatically pushing updates from a central server comprises transmitting a script file to both the selected exchange device and the user device (read as a scripting language designed for producing dynamic web pages such as PHP; this middle layer scripting that manages programming commands) (Alharayeri – [0056]).
Regarding claim 7 as applied to claim 1, Alharayeri further teaches automatically establishing a real-time socket connection between the selected exchange device and the user device upon establishing two-way communication for generating a chat session (read as interaction may include an exchange of VCards or similar electronic coordinates, SMS or other forms of real-time communication that may be facilitated by the same service that connected the two users to each other, or by a third party service; provides a medium for near real-time exchange of contact information, unlike E-mail, SMS or other modes of communication between mobile devices; this sense the user experience is enhanced over the exchange of E-mail or texting among phones, in at least three ways) (Alharayeri – [0014], [0065], [0068]).

Regarding claim 8, Alharayeri teaches a system for sharing electronic content, the system comprising:
a user device (read as mobile device) (Alharayeri – [0009]);
one or more exchange devices configured for proximity-based communication with the user device (read as mobile devices communicate with each other using Bluetooth communication) (Alharayeri – [0009]-[0012]); and
a central server in operable communication with the user device and the one or more exchange devices for maintaining in a database, logical connections between user profiles (read as server that stores personal attribute information) (Alharayeri – [0014]),
wherein the user device automatically scans the one or more exchange devices within a predetermined range (read as in a first step of discovery process, a user scans the surrounding area covered by Bluetooth short range wireless signal) (Alharayeri - [0071]), filters the scanned devices, selects at least one of the one or more exchange devices (read as obtains all Bluetooth addresses of members in the area; in the second step, the server associates all or some of these Bluetooth addresses with member profiles in the database) (Alharayeri - [0071]), and exchanges at least a profile identification (ID) and a user ID with the selected exchange devices (read as provides the requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members including their pictures and names, which may be a social card for each of the members of the service; receives personal attributes including pictures and names of four other discovered users) (Alharayeri - [0071], [0073]), thereby prompting the selected exchange devices to display a user interface for accepting two-way communication for exchanging digital contact information between the user device and the selected exchange devices (read as the requesting user selects the one or more of the discovered users from the list that he wishes to exchange contact information with; this request is received by the CSA, such as through the mobile device’s touch-sensitive screen for selecting one or more displayed social cards or icons displaying a discovered user’s picture and name; once the mobile device user selects one or more discovered users by screen, the CSA can then initiate automatic access information to the server; informs the server with her choice of accepting, ignoring or exchanging contact information; engages in a two way communication with the server via internet protocol) (Alharayeri - [0073]-[0075]).
Regarding claim 9 as applied to claim 8, Alharayeri further teaches wherein the one or more exchange devices communicate with the user device via Bluetooth low energy (Alharayeri – [0012]).
Regarding claim 10 as applied to claim 8, Alharayeri further teaches wherein the user device selects at least one of the one or more exchange devices based on a received signal strength indicator of each scanned exchange device (read as the server can track locations of participating members, and report these locations to nearby members; location tracking can be based on GPS and/or WiFi or other known protocols; members who are not Bluetooth-enabled, or outside of Bluetooth or short range wireless signal can be discovered and connected to other members who are close by; receiving GPS coordinates from users 1004A and 1004B, comparing these coordinates to determined proximity, and information the users of the proximity) (Alharayeri – [0082]).
Regarding claim 11 as applied to claim 8, Alharayeri further teaches wherein the user device and the selected exchange device automatically broadcast updates upon establishing two-way communication for exchanging digital contact information (read as storage device can be configured to frequently push updates of a user’s contacts to his/her mobile device; communicating over Bluetooth, focus on pushing contact information from one device to another; all data exchanges requires a push and/or pull between the master and slave) (Alharayeri – [0010], [0018], [0065]).
Regarding claim 12 as applied to claim 11, Alharayeri further teaches wherein the automatically broadcast updates are received from the central server and comprises transmitting a script file from the central server to both the selected exchange device and the user device (read as a scripting language designed for producing dynamic web pages such as PHP; this middle layer scripting that manages programming commands) (Alharayeri – [0056]).
Regarding claim 13 as applied to claim 8, Alharayeri further teaches wherein the user device automatically establishes a real-time socket connection with the selected exchange device upon establishing two-way communication for generating a chat session (read as interaction may include an exchange of VCards or similar electronic coordinates, SMS or other forms of real-time communication that may be facilitated by the same service that connected the two users to each other, or by a third party service; provides a medium for near real-time exchange of contact information, unlike E-mail, SMS or other modes of communication between mobile devices; this sense the user experience is enhanced over the exchange of E-mail or texting among phones, in at least three ways) (Alharayeri – [0014], [0065], [0068]).

Regarding claim 14, Alharayeri teaches a computing device for facilitating the contactless exchange of digital information with one or more exchange devices, the computing device comprising:
a display screen (read as presented to the user by a picture displayed on, and selectable by a mobile phone, the picture being sent by a server; transmits information which are then displayed on the mobile device’s screen and displayed) (Alharayeri - Figure 6, [0024], [0070]);
a central processing unit for executing a mobile application (read as download of the client-side application (CSA)) (Alharayeri – [0052], [0060]-[0062], [0073]), the mobile application providing a graphical user interface on the display screen (read as graphical user interface) (Alharayeri – [0056], [0058]); and
an antenna configured for proximity-based communication with the one or more exchange devices (Alharayeri - [0081]-[0082]),
wherein the central processing unit automatically scans to identify the one or more exchange devices within a predetermined range via the antenna (read as in a first step of discovery process, a user scans the surrounding area covered by Bluetooth short range wireless signal) (Alharayeri - [0071]), filters the scanned devices, selects at least one of the one or more exchange devices for presentation on the graphical user interface (read as obtains all Bluetooth addresses of members in the area; in the second step, the server associates all or some of these Bluetooth addresses with member profiles in the database) (Alharayeri - [0071]), and exchanges at least a profile identification (ID) and a user ID with the selected exchange devices (read as provides the requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members including their pictures and names, which may be a social card for each of the members of the service; receives personal attributes including pictures and names of four other discovered users) (Alharayeri - [0071], [0073]), thereby prompting the selected exchange device to display a second user interface for accepting two-way communication for exchanging digital contact information with the user device (read as the requesting user selects the one or more of the discovered users from the list that he wishes to exchange contact information with; this request is received by the CSA, such as through the mobile device’s touch-sensitive screen for selecting one or more displayed social cards or icons displaying a discovered user’s picture and name; once the mobile device user selects one or more discovered users by screen, the CSA can then initiate automatic access information to the server; informs the server with her choice of accepting, ignoring or exchanging contact information; engages in a two way communication with the server via internet protocol) (Alharayeri - [0073]-[0075]).
Regarding claim 15 as applied to claim 14, Alharayeri further teaches wherein the antenna comprises a Bluetooth low energy antenna (Alharayeri – [0012]).
Regarding claim 16 as applied to claim 15, Alharayeri further teaches wherein the predetermined range comprises three hundred feet (Alharayeri – [0018], [0041], [0063], [0090], [0092]-[0094], see claim 2, see claim 14).
Regarding claim 17 as applied to claim 14, Alharayeri further teaches wherein the central processing unit selects the at least one of the one or more exchange devices based on a received signal strength indicator of each scanned exchange device (read as the server can track locations of participating members, and report these locations to nearby members; location tracking can be based on GPS and/or WiFi or other known protocols; members who are not Bluetooth-enabled, or outside of Bluetooth or short range wireless signal can be discovered and connected to other members who are close by; receiving GPS coordinates from users 1004A and 1004B, comparing these coordinates to determined proximity, and information the users of the proximity) (Alharayeri – [0082]).
Regarding claim 18 as applied to claim 14, Alharayeri further teaches wherein the central processing unit receives a script file from a central server to automatically pull updates from the central server regarding profile changes of the selected exchange device (read as a scripting language designed for producing dynamic web pages such as PHP; this middle layer scripting that manages programming commands) (Alharayeri – [0056]).
Regarding claim 19 as applied to claim 14, Alharayeri further teaches wherein the central processing unit automatically establishes a real-time socket connection with the selected exchange device upon establishing two-way communication for generating a chat session (read as interaction may include an exchange of VCards or similar electronic coordinates, SMS or other forms of real-time communication that may be facilitated by the same service that connected the two users to each other, or by a third party service; provides a medium for near real-time exchange of contact information, unlike E-mail, SMS or other modes of communication between mobile devices; this sense the user experience is enhanced over the exchange of E-mail or texting among phones, in at least three ways) (Alharayeri – [0014], [0065], [0068]).
Regarding claim 20 as applied to claim 14, Alharayeri further teaches wherein the central processing unit can further generate a global positioning system location for proximity-based notifications to the selected exchange device (Alharayeri – Figure 10, [0044], [0081]-[0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648